Citation Nr: 0931641	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent disabling from July 1, 2006 to March 4, 2007 for a 
left total knee athroplasty due to severe degenerative 
arthritis (left knee disability).

2.  Entitlement to an increased rating in excess of 30 
percent disabling from May 1, 2008 to the present for a left 
knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969 and from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision, which increased the 
Veteran's rating for a left knee disability from 10 to 20 
percent, effective September 21, 2004.  Thereafter, a 100 
percent rating was assigned as of May 6, 2005; and a 30 
percent rating was made effective July 1, 2006.  In a March 
2007 rating decision, the Veteran was granted a 100 percent 
rating as of March 5, 2007, and a 30 percent rating was 
assigned as of May 1, 2008, for his left knee disability.  
The Veteran is appealing for higher ratings as of July 1, 
2006, and May 1, 2008.

The Veteran testified before the undersigned at a June 2009 
videoconference hearing.  A transcript has been associated 
with the claims file.  

The Veteran has alleged an inability to retain employment due 
to his service-connected left knee disability.  Such 
allegations are sufficient to raise a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001)("[o]nce a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.")  
Such a claim has not, however, been considered by the RO or 
appealed to the Board.  Therefore, the issue of entitlement 
to TDIU is REFERED to the RO for appropriate action.

Although the RO separately addressed the matter of a 
permanent total rating for his left knee disability, the 
Board has encompassed this matter in the following decision. 


FINDINGS OF FACT

1. From July 1, 2006, to March 4, 2007, the Veteran's left 
knee disability was manifested by post-operative residuals of 
pain and a well-healed scar. 
 
2. From May 1, 2008, the Veteran's left knee disability is 
manifested by post-operative residuals of pain, mild 
swelling, and tenderness. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for status-post total knee replacement of the right 
knee from July 1, 2006 to March 4, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
(DC) 5055 (2008).    

2. The criteria for a disability rating in excess of 30 
percent for status-post total knee arthroplasty from May 1, 
2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code (DC) 5055 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was subsequently provided notice in a January 2009 letter, 
which provided notice on how VA determines the disability 
rating, the type of evidence considered in determining the 
disability rating, provided examples of type of evidence 
necessary to support his claim, and furnished the specific 
diagnostic code for which his knee replacement was rated.  
Because sufficient notice need not be contained in a single 
document, the Board finds that the notice provided fully 
satisfies the requirements under Vazquez-Florez.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in January 2009, 
given two months to respond with additional argument and 
evidence, the claim was readjudicated, and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in March 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also notes that, although the Veteran's rating was 
staged downward effective in July 1, 2006 and again in May 1, 
2008, the provisions of 38 C.F.R. § 3.105(e) governing 
reductions are not applicable in the context of the 
assignment of an initial "staged" rating.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007) (where the Board's 
assignment of a 100 percent rating, followed by a 50 percent 
rating was held not to require observance of 38 C.F.R. 
§ 3.105(e) process).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

A VA opinion was obtained in May 2008.  38 C.F.R. § 3.159(c) 
(4).  The Veteran also submitted to numerous knee 
examinations before and after both knee surgeries.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  The opinion, considered all pertinent 
evidence of record, including the Veteran's statements from 
the Veteran.  The January 2009 opinion also considered all 
the pertinent evidence of record, to include the Veteran's 
Computerized Patient Record System (CPRS) file, which are he 
only pertinent medical records as the Veteran testified to 
only having submitted to VA treatment, and his own 
statements.  It relies on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

There are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Ratings

The Veteran underwent total knee replacement surgery on his 
left knee in May 2005.  He was awarded a temporary 100 
percent disability rating from that time to June 30, 2006.  
Thereafter, his disability was rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  
The Veteran underwent an additional knee surgery in March 
2007.  Again, he was awarded a temporary 100 percent 
disability rating from that time to April 30, 2008.  From May 
1, 2008, his disability was again rated as 30 percent 
disabling.  The Veteran claims entitlement to ratings higher 
than 30 percent for both time periods alleging that he has 
never had relief of severe pain of his left knee.  He further 
alleges his left knee disability forced him out of his career 
as a mail carrier.  Finally, the Veteran contends that he is 
entitled to a permanent total rating for his left knee 
disability.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Initially, the Veteran's left knee disability was rated under 
DC 5259 for degenerative arthritis.  Since his surgery in May 
2005, however, his disability has been rated under DC 5055 
for knee replacements (prosthesis).  See 38 C.F.R. § 4.71a, 
DC 5055.  Under DC 5055, a 100 percent evaluation is assigned 
for one year following a knee replacement (prosthesis).  
Thereafter, the code provides for a minimum rating of 30 
percent. A 60 percent rating is warranted where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity. The knee may also be 
rated by analogy using Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula) if they provide for a rating greater 
than the 30 percent minimum. 

To the extent the Veteran alleges that he is entitled to a 
permanent total disability rating for his left knee 
disability, such contentions are without merit.  The Veteran 
was awarded a temporary 100 percent evaluation under 
38 C.F.R. §§ 4.30 and 4.71, DC 5055.   These provisions are 
temporary, were invoked during his two surgeries, the time 
spent in the hospital, and a year following such surgery.  He 
is not entitled to a permanent total rating for his service-
connected left knee disability as there is no evidence that 
his disabilities are static in nature and not subject to 
improvement.

As will be explained in more detail below, DCs 5256 and 5262 
are inapplicable here because the Veteran's right knee is not 
ankylosed ("frozen") and is not manifested by an impairment 
of the tibia and fibula.

In regard to DC 5261 (limitation of extension), normal range 
of motion of the knee is to 0 degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5261, a 30 percent disability rating is 
assigned for extension limited to 20 degrees.  A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.   
 
In short, for any time period, the Veteran may get a rating 
greater than 30 percent under DC 5055 if his residuals are 
found to be chronically severe, or by analogy under DC 5261, 
if objective medical evidence indicates his knee extension is 
limited more than 20 degrees. 
 
The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). 
 
Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg. 

From July 1, 2006 to March 4, 2007 

During this time period, the Board finds no objective 
evidence that would warrant a rating greater than 30 percent.  

As provided above, the Veteran underwent a total knee 
replacement in May 2005.  At that time, it was noted that he 
had a history of left knee pain that was not responsive to 
medications and interfered with his normal daily activities.  
The Veteran was discharged after three days and placed on 
physical therapy.  There are no medical records available for 
the time frame between May 2005 and July 2006.  However, in 
July 2006, the Veteran reported for a follow-up evaluation of 
his left knee.  At that time, he complained of some 
continuing pain for which he was placed in physical therapy 
in May 2006.  He stated that it significantly helped his pain 
but noted an area of pain on the outside of his kneecap.  The 
examiner noted some mild tenderness.  The Veteran reported an 
ability to work five days a week and walk a 13 mile route 
once a week as a mail carrier.  The examiner assessed the 
Veteran with 13-month status post left total knee 
arthroplasty, with continued mild pain.  

The Veteran returned to the orthopedic clinic later in July 
2006 with complaints of continuing knee pain.  There was a 
little fluid bulge on the lateral aspect of the left knee.  
He was assessed with knee problems after joint replacement.  
In October 2006, the Veteran returned for a follow-up 
appointment where he complained of continued significant pain 
in his left knee, which is isolated to the outside part of 
his knee.  He indicated that it is interfering with his 
ability to walk.  On examination, the examiner noted an area 
of swelling in the distolateral aspect of his knee, lateral 
to the patellar tendon.  There was no palpable effusion.  He 
had full range of motion and was stable to varus and valgus.  
X-ray reports showed the components of his knee replacement 
to be in good alignment with no signs of loosening.  He was 
assessed with pain after left total knee arthroplasty.   

In December 2006, the Veteran returned for a follow-up 
appointment to discuss the continued left knee pain which 
interfered with his walking.  It was noted that he had some 
effusion, but had reasonable range of motion and was stable.  
Tests revealed that no infection was present, and the 
examiner opined that a one stage revision surgery was 
warranted.  

Although no VA examination was afforded during the actual 
time period on appeal, the outpatient treatment records 
indicate that the Veteran's had full range of motion as of 
October 2006.  The records also show consistent findings of 
pain complaints, mild swelling and some joint effusion.  
Although it is clear the Veteran's left knee disability 
worsened to the point of necessitating an additional surgery, 
the main reason for such surgery was due to his continued 
complaints of pain.  Objective findings merely confirmed 
swelling and mild joint effusion.  VA outpatient treatment 
records are consistent with these findings.  

In short, the findings are not consistent with "severe" 
chronic residuals of painful motion or weakness.  His knee 
was stable with no signs of loosening.  He reported being 
able to walk 13 miles a day, and work five days a week.  The 
Veteran's left knee disability clearly worsened, as evidenced 
by the second surgery, but no objective evidence indicates 
findings that would support a 60 percent rating under DC 
5055.   

A higher rating under a different diagnostic code is not 
warranted.  The Board notes that DC 5055 also allows for a 
rating greater than 30 percent where the Veteran's residuals 
consist of intermediate degrees of residual weakness, pain or 
limitation of motion and is warranted under diagnostic codes 
5256 (ankylosis of the knee), 5261 (limitation of extension), 
or 5262 (impairment of the tibia and fibula) by analogy.

The medical evidence consistently indicates extension within 
normal limits.  The Veteran's left knee disability, moreover, 
is not manifested by nonunion or malunion of the tibia and 
fibula.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his left knee, albeit with some difficulty, so it is clearly 
not ankylosed. 

The Board notes that functional loss was also considered.  
During this time period, the Veteran clearly has complaints 
of chronic pain, decreased mobility due to swelling, 
tenderness, and difficulty performing occupational and daily 
tasks.  Specifically, he alleged during this time period, his 
job as a mail carrier was impaired and required special 
accommodations.  The medical evidence more closely describes 
a "moderate" left knee disability during this time period, 
which is already compensated for by his current 30 percent 
rating.  Indeed, chronic residuals of functional loss due to 
a total knee replacement are contemplated in assigning a 30 
percent minimum rating for such surgeries under the 
Diagnostic Codes.  See generally 38 C.F.R. § 4.71a, DC 5055.  
Although functional loss is apparent, the Board finds the 30 
percent rating currently assigned compensates for such loss 
as is contemplated by the rating criteria. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, the 
Board finds no provision upon which to assign a rating 
greater than 30 percent for the Veteran's left knee 
disability from July 1, 2006 to March 4, 2007.   

From May 1, 2008 

The Veteran underwent a second surgery for revision 
arthroplasty of his left knee in March 2007.  He alleges the 
surgery failed to bring him any relief and his knee continued 
to worsen.  He testified during his June 2009 videoconference 
hearing that this disability initially caused him seek 
modifications to his occupational duties and later forced him 
to take an early retirement.  A statement received from the 
Veteran's former employer corroborates this statement.  

VA outpatient treatment records indicate an initial slight 
decline in the Veteran's range of motion as well as continued 
complaints of pain.  In December 2007, the Veteran was seen 
with continuing complaints of discomfort and stiffness to his 
left knee.  He reported reducing his walking route as a mail 
carrier to one day a week and being put on a motor route 
about one day a week, when available.  He reported having to 
take time off if his pain was too much or if no motor routes 
are available.  Upon examination, the examiner noted a slight 
limp and the knee was slightly warm with a trace of effusion.  
His motion was 0 to 95 degrees with pain.  He had poor motor 
control.  He was assessed with status post total knee 
arthroplasty with continued pain.  He was restarted on 
physical therapy and given medication to control the pain.  

In January 2008, the Veteran reported to a follow-up 
examination where he complained of continuing discomfort.  He 
indicated that his original and revision surgeries had not 
relieved his daily pain for which he took pain medications.  
Upon examination, his knee was very, slightly swollen and 
warm to palpation.  It moved freely with good motion and was 
without pain at the extremes.  His quadriceps had marginal 
strength and x-rays showed no change.  All laboratory studies 
were unremarkable.  

In May 2008, the Veteran was afforded a VA examination where 
he complained of left knee pain with flare-ups and swelling 
that occurred after prolonged ambulation, which caused 
weakness.  Occupationally, the Veteran reported modified work 
duties.  The examiner noted that the Veteran's functional 
restrictions included limitations of standing, walking, and 
climbing inclines.  He could not squat, occasionally used a 
cane, and had been incapacitated for 12 days over the past 12 
months due to his knee.  Upon examination, the Veteran's 
range of motion indicated a 10 degree loss of extension and 
flexion limited to 90 degrees.  Pain was present at both 
degrees of extension and flexion, but with no additional loss 
of motion.  Objective findings included a scar, with 
diminished sensation distally and laterally deformity, mild 
swelling without erythema or tenderness, and tight ligaments.  
The examiner found no evidence of instability, fatigability, 
discoordination, additional restricted range of motion, or 
functional impairment following repetitive stress testing 
against resistance.  

In July 2008, the Veteran submitted to an additional knee 
examination where he continued to complain of the same left 
knee pain.  He reported localized tenderness and increased 
swelling with increased ambulation.  The examiner noted a 
mild localized swelling of the knee.  The remainder of the 
examination was entirely unremarkable with the examiner 
noting excellent range of motion, and no increased warmth to 
the touch or redness to inspection.  His knee was stable to 
varus and valgus stresses.  The examiner revealed that he did 
not believe the Veteran's prosthesis to be loose or infected 
and assessed a possible small ganglion cyst in the left knee 
joint capsule.  

In short, the Veteran's left knee disability from May 1, 2008 
is primarily manifested by pain.  The medical findings, 
however, are not consistent with "severe" chronic residuals 
of painful motion or weakness.  Rather, the most recent 
medical evidence is more synonymous to a "moderate" 
disability, which is not consistent with findings necessary 
to support a 60 percent rating under DC 5055.   
 
Diagnostic Code 5055 also provides for ratings greater than 
30 percent if warranted under diagnostic codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula) by analogy.  Just 
as the prior time period, the Veteran's left knee from May 1, 
2008 is not ankylosed, nor does it involve impairment of the 
tibia and fibula and therefore DCs 5256 and 5262 are 
inapplicable.  Diagnostic Code 5261 provides for a 40 percent 
rating where extension is limited to 30 degrees.  Here, the 
most recent medical evidence indicates full range of motion 
and the May 2008 examination provides for a 10 degree loss of 
extension.  The Veteran's limited extension does not warrant 
an increased rating under DC 5261.  

The Board notes that functional loss was also considered.  
During this time period, the Veteran clearly has complaints 
of chronic pain, decreased mobility due to swelling, 
tenderness and difficulty performing occupational and daily 
tasks.  Specifically, the 2008 VA examination indicates 
functional loss of decreased mobility, which impacts his 
occupational life.  Due to the Veteran's left knee 
disability, the medical evidence indicates it is difficult 
for him to stand, walk, climb inclines, or squat, which were 
required for job as a mail carrier.  Further, the Veteran 
submitted a statement from his former employer who indicated 
that the Veteran's knee disability significantly affected his 
ability to perform his duties, required significant 
accommodations to be made, and ultimately required him to 
take an early retirement.  The Veteran also testified to such 
during his June 2009 videoconference hearing.  The Board 
concedes that his functional loss has caused an increase to 
his daily and occupational life since May 2008.  Although 
functional loss is apparent, the Board finds the 30 percent 
rating currently assigned compensates for such loss as is 
contemplated by the rating criteria. 

Extra-Schedular Considerations 
 
Again, the Veteran alleges that his left knee disability is 
severe and has prohibited his ability to work as a mail 
carrier.  As such, the Board will consider entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the Veteran's left knee disability. 
 
Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

In various statements during the pendency of this appeal, to 
include during the May 2008 VA examination, the Veteran 
indicated he worked as a mail carrier.  His left knee 
disability impacted his occupational life in regard to his 
ability to fulfill his duties of walking and delivering mail.  
His employer also provided that his knee disability required 
significant modification of his work duties and led him to 
apply for early/reduced retirement in August 2008.  The May 
2008 VA examiner also indicated the Veteran's decreased 
mobility, but noted the Veteran demonstrated full range of 
motion at his January 2009 examination.  Neither the 2008 
examiner nor any treating physician prior to or after his 
second surgery indicated the Veteran was unemployable due to 
his left knee disability.   

The Veteran's statements have been considered.  The Board 
does not dispute that his disability affects his occupational 
life.  Clearly it does.  The Veteran, however, does not have 
an "exceptional or unusual" disability.  He is employable 
for any type of work that does not require a lot of walking 
or manual labor.  There is no competent evidence of record 
which indicates that the Veteran's disability has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  His symptoms as described 
above consist of impairment contemplated in the disability 
ratings that has been assigned.  In other words, he does not 
have any symptoms from his left knee disability that are 
unusual or are different from those contemplated by the 
schedular criteria.

Thus, there is no basis for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  There 
is nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.


ORDER

Entitlement to an initial rating greater than 30 percent from 
July 1, 2006 to March 4, 2007 for status-post total left knee 
replacement is denied.  

Entitlement to an initial rating greater than 30 percent from 
May 1, 2008 for status post total left knee replacement is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


